ORDER
IT IS ORDERED that the Motion to Dismiss Application for Writs and To Remove from Oral Argument Docket is GRANTED. IT IS FURTHER ORDERED that the Application for Writs of Certiorari, Prohibition, and Mandamus of Darlene Hayes, individually and on behalf of the minor children Amy Charmain Hayes and Mathew Cody Hayes, Michael Lyndon Duprey, Patrick Dale Hayes and Lisa Michelle Duprey is hereby DISMISSED. IT IS FURTHER ORDERED that the captioned proceedings are hereby removed from the Court’s oral argument docket for January 22, 1993.